Citation Nr: 1536194	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  09-38 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a skin disorder, to include chloracne, secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Senior Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to April 1972.  He served in the Republic of Vietnam from August 5, 1971 to April 6. 1972.  This appeal arose before the Board of Veterans' Appeals from June and August 2008 rating decisions of the Oakland, California, Department of Veterans Affairs (VA), Regional Office (RO).


FINDINGS OF FACT

1.  Bilateral hearing loss is not related to any event in service, nor was a hearing loss disability present to a compensable degree within one year of his service.

2.  Tinnitus is not related to any event in service, nor was it present to a compensable degree within one year of his service.

3.  The Veteran does not have a chronic skin disability, to include chloracne, that is related to any event of service, to include exposure to herbicides.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2015).

3.  The criteria for service connection for a skin disorder, to include chloracne, have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307(a)(6)(iii), 3.309(e) (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The notice requirements were met in this case by letters sent to the Veteran in June and August 2007 and August 2009.  This correspondence advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  It also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has not alleged that VA failed to comply with the regulatory and statutory notice requirements, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records are of record.  The VA has also obtained private treatment records and associated them with the evidence of record.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.    

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  See 38 C.F.R. § 3.159(c)(4).  

The Veteran was afforded a VA audiology examination in May 2008.  38 C.F.R. § 3.159(c)(4).  The opinions were rendered by medical professionals following a thorough examination and interview of the appellant and review of the claims file.  The examiner obtained an accurate history and listened to the appellant's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that this examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board acknowledges that no skin examination has been conducted.  However, in the absence of any skin disorders in service and the lack of a skin diagnosis during the pendency of this appeal, no examination is needed in order to decide this issue.  38 C.F.R. § 3.159(c)(4).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  For certain chronic disorders, to include sensorineural hearing loss, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Finally, service connection can be established based on herbicide exposure.  38 C.F.R. § 3.307(a)(6).  For VA purposes, an "herbicide agent" includes the chemicals 2,4-D; 2,4,5-T and its contaminant TCCD; cacodylic acid; and picloram. 38 C.F.R. § 3.307(a)(6)(i).  For the purposes of determining herbicide exposure, a veteran who served in qualifying locations is presumed to have been exposed to an herbicide agent.  See 38 C.F.R. § 3.307(a)(6)(iii).   If the veteran is presumed to have been exposed to herbicides, the veteran is entitled to a presumption of service connection for certain disorders.  See 38 C.F.R. § 3.309(e). This presumption is specifically limited to those diseases listed, which includes chloracne.  Id.

For the purposes of applying the laws administered by VA, impaired hearing only will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

Hearing Loss and Tinnitus

The Veteran's military occupational specialty was x-ray technician.  He was never involved in any combat, although he did serve in Vietnam.  The service treatment records indicate that the Veteran's hearing was normal at the time of the December 1969 entrance examination.  Tinnitus was not noted.  The clinical records do not show any complaints of, treatment for, or diagnosis of either hearing loss or tinnitus.  At the time of the April 1972 separation examination, only a whispered voice test was performed.   No hearing loss was complained of or found.  There was also no notation of tinnitus.

The Veteran was seen by a private audiologist in January and February 2007.  The examiner diagnosed mild to moderately severe high frequency hearing loss.  It was commented that the only noise exposure he had was in the military, with no post-service recreational or occupational noise exposure.  The Veteran also noted that he had constant, annoying tinnitus; again, the examiner stated that the only noise exposure the Veteran had was in the military.

In May 2008 a VA examination, the Veteran stated that he was unsure as to why this claim had been filed and denied having a problem with his hearing.  He stated that in service, he had been exposed to helicopters, and an artillery storage area that exploded near where he was working.  Following service, he hunted and engaged in target shooting.  He also rode a motorcycle and used skill saws.  Audiology testing revealed that the pure tone thresholds, in decibels; the average of the pure tone thresholds; the CNC speech recognition ability were as follows:


HERTZ
CNC


1000
2000
3000
4000
Avg


RIGHT
0
10
20
70
25
94%

LEFT
5
10
25
55
24
100%


The Veteran also complained of tinnitus since his discharge from service.  The diagnosis was of high frequency hearing loss at 4000 to 8,000 Hertz.  The examiner opined that the hearing loss and the tinnitus were not related to the Veteran's period of service, and the hearing loss was likely related to presbycusis and other medical conditions.

In June 2008, the examiner provided an addendum to the May opinion.  The examiner stated that the "[h]earing loss and tinnitus are less likely as not caused by noise exposure in military and more likely aggravated by presbycusis, recreational noise exposure and various medical conditions.  This is based on patient case history, [claims] file review and configuration of audiogram."

After a careful review of the evidence, it found that entitlement to service connection for hearing loss and tinnitus is not warranted.  While the evidence shows current diagnoses of bilateral high frequency hearing loss and tinnitus, the evidence of record does not establish that these disorders are related to his period of service.  Neither condition was complained of or noted in the service treatment records and the Veteran did not engaged in a military occupational specialty that would have exposed him to sustained loud noise, although the Board has no reason to doubt the Veteran's statements concerning helicopter noise and being near an explosion of an ammunition storage area in service.  The VA examination of May 2008, with the June 2008 addendum, opined that his current disorders were not related to service, but were more likely related to presbycusis, post-service recreational noise exposure, and various other medical conditions.  While the private audiologist had related these conditions to service, this opinion is based on an inaccurate history.  Specifically, the examiner had noted that the only noise exposure was in service, without making any reference to the Veteran's admitted post-service noise exposure.  There is no indication that the examiner reviewed the evidence of record, or was aware of the Veteran's in-service military occupational specialty.  Therefore, the Board finds that this examination has less probative weight than the VA examination, which included a complete history of all noise exposure, as well as a thorough review of the evidence of record.

Although lay persons are competent to provide opinions on some medical issues, as to the specific issues in this case, whether the Veteran had sufficient in-service noise exposure to result in either hearing loss or tinnitus, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (finding that lay persons not competent to diagnose cancer).  Accordingly, the probative evidence of record is against the Veteran's claims of service connection for bilateral hearing loss and tinnitus.

Skin Disorder, To Include Chloracne

The Veteran has claimed that he has a skin disability, to include chloracne, that is directly related to his service.  Specifically, he states that he was exposed to herbicides during his service and that this exposure caused his skin disorder.  The record shows that the Veteran served in Vietnam from August 1971 to April 1972.  Therefore, he is presumed to have been exposed to herbicides during his period of service.  See 38 C.F.R. § 3.307(a)(6)(iii).   

The Veteran's December 1969 entrance examination and his April 1972 separation examination refer to burn scars on his arm.  No other skin problems were treated, complained of, or diagnosed during service.

Records from 1997 and 1998 from Lodi Memorial Hospital noted that in January 1997, his skin was noted as normal.  A 1998 record noted eczema on his hands, particularly on the left. 

In October 2006, the Veteran was seen at Stanford Hospital.  A lipoma on the neck was noted, but no skin rashes or diseases were noted.  VA treatment records from August and September 2008 noted that his skin displayed no abnormalities.  His skin was normal, warm, and dry.

After reviewing the entire claims folder, it is found that entitlement to service connection for a skin disorder, to include chloracne, has not been established.  While the Veteran is presumed to have been exposed to herbicides during his service in Vietnam, there is no evidence that chloracne or other acneform disease consistent with chloracne, has been diagnosed.  See 38 C.F.R. § 3.309(e).  Since no such disorder has been diagnosed, it cannot otherwise be related to his period of service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The service treatment records do not indicate that the Veteran had any type of chronic skin disorder or disease while on active duty.  Nor is there any indication that the Veteran had a chronic skin disorder during the pendency of this appeal that could be related to his period of service.  In the absence of any current disability, service connection cannot be awarded.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).

In reaching these decisions, the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for bilateral hearing loss disorder is denied.

Service connection for tinnitus is denied.

Service connection for a skin disorder, to include chloracne, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


